Defendant was convicted of the crime of grand larceny and sentenced to serve a term of one year in the state prison. His motion for a new trial was denied and he appealed from the judgment. He was accused by the information of the larceny of an unbranded bull calf, belonging to Ben Arnold. The larceny was alleged to have been committed on or about May 1, 1944. Over his objection, the state was permitted to introduce evidence of other alleged offenses. Evidence of such other alleged offenses of which he complains was evidence tending to show that on or about September 1, 1944, he stole an unbranded calf following a cow branded "36-bar" belonging to the 20 Ranch Company which was made up of John A. and Nettie B. Perry, and that about September 1, 1944, he stole a sorrel stud owned by George McGillvray. When this evidence was received the court admonished the jury that it should be considered solely for the purpose of showing intent regarding the crime charged. Defendant contends that evidence of the other alleged offenses was inadmissible because too remote in point of time and that such evidence had to do with unrelated crimes having no connection with the crime charged and having no tendency to prove any of the issues involved in the crime charged.
This court is committed to the rule that proof of other like[1]  offenses is admissible in order to show guilty knowledge, motive or intent on the part of the accused and in negation *Page 451 
of the likelihood that the crime was committed as a result of inadvertence, accident or mistake. State v. Hughes, 76 Mont. 421,246 P. 959; State v. Simanton, 100 Mont. 292, 49 P.2d 981.
We fail to see how the evidence of other alleged offenses introduced in this case as having been committed on September 1, 1944, had anything to do with proving any of the elements of the offense alleged to have been committed on or about May 1, 1944. The crimes were in no way related or connected. They were wholly separate and independent offenses.
"The general rule is, that when a man is put upon trial for one offense, he is to be convicted, if at all, by evidence which shows that he is guilty of that offense alone, and that, under ordinary circumstances, proof of his guilt of one or a score of other offenses in his lifetime, wholly unconnected with that for which he is put upon his trial, must be excluded. It is deemed to be not proper to raise a presumption of guilt, on the ground that, having committed one crime, the depravity it exhibits makes it likely he would commit another. It may be easier to believe a person guilty of one crime if it is known that he has committed another of a similar character, or indeed, of any character; but the injustice of such a rule in courts of justice is apparent. It might lead to convictions, upon the particular charge made, by proof of other acts in no way connected with it, and to uniting evidence of several offenses to produce conviction for a single one. Again, evidence of other crimes compels the defendant to meet charges of which the indictment gives him no information, confuses him in his defense, raises a variety of issues, and thus diverts the attention of the jury from the one immediately before it, and, by showing the defendant to have been a knave on other occasion, creates a prejudice which may cause injustice to be done him. According to a broader rule, in all cases, civil or criminal, the evidence must be confined to the point in issue; and it is said that in criminal cases the necessity is even stronger than in civil cases of strictly enforcing the rule, for where a prisoner *Page 452 
is charged with an offense, it is of the utmost importance to him that the facts laid before the jury should consist exclusively of the transaction which forms the subject of the indictment and matters relating thereto, which, alone, he can be expected to come prepared to answer." (8 R.C.L. 198.) To the same general effect is 20 Am. Jur., "Evidence," sections 309 et seq.
And again, on page 200 of 8 R.C.L. it is said: "Thus for the purpose of proving a defendant guilty of the larceny of one article it is proper to prove that he stole other articles on the same expedition, but it is not proper to prove what he stole on an independent expedition."
As above noted, the court stated to the jury that this evidence was admitted solely for the purpose of showing intent as to the charge covered in the information. We fail to see how the evidence relating to these subsequent offenses would shed any light on the defendant's intent at the time he branded the calf covered by the information, any more than would any proof offered by the defendant that at or about the time he branded the bull calf referred to in the information, he branded 50 other calves belonging to him, be any evidence in his favor showing the absence of intent to steal.
While "Evidence covering the commission of other offenses is admissible where two or more crimes are so linked together in point of time or circumstances that one cannot be fully shown without proving the other," (20 Am. Jur. 290, 291) yet such is not the fact where the animals alleged to have been stolen in September, 1944, belonged to different parties, were taken from a different place and on a different expedition than the one referred to in the information.
We point out that in this case proof on the question of intent to steal simmered down to evidence bearing upon the ownership or bona fide belief in ownership of the calf described in the information. Defendant admitted that he took the calf and branded him and that he did so intentionally and deliberately. He claimed to be the owner of the calf described *Page 453 
in the information. Proof surrounding the taking of those on September 1, 1944, did not and could not aid the jury in determining the ownership or defendant's honest belief in ownership of the calf alleged to have been stolen in May, 1944. Had Mr. Arnold brought civil action in conversion against this defendant he could not have proven his ownership of the calf by evidence relating to what took place on September 1, 1944, concerning the calf and stud belonging to others.
We hold that the court erred in admitting the evidence[2]  complained of. In fairness to the trial judge, it should be stated, however, that expressions by this court in prior cases, particularly in State v. Simanton, supra, and State v. Simpson, 109 Mont. 198, 95 P.2d 761, tend to warrant the admission of evidence of other alleged offenses. However, we think those cases have stated too broad a rule in the reception of evidence of other alleged offenses and in so far as such cases are inconsistent with this opinion, they are overruled.
Other questions raised in the briefs require no consideration since it is unlikely that any of them will arise in the same manner on another trial.
The judgment is reversed and the cause is remanded with directions to grant the defendant a new trial.
Mr. Chief Justice Lindquist and Mr. Justice Adair concur.